865 F.2d 261
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.Honorato Tan HOFILENA, Defendant-Appellee.
No. 87-5744.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1988.

1
Before KEITH and KRUPANSKY, Circuit Judges, and LAWRENCE P. ZATKOFF, District Judge.*

ORDER

2
The government moves for summary reversal on appeal from the district court's order granting naturalization in this immigration case.  Section 701 of Nationality Act of 1940.  54 Stat. 182 (1940).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The defendant served in the Philippine Army during World War II.  He was eligible for and traveled to Manila to apply for United States citizenship, but the person authorized to grant such naturalization had been recalled to this country.  In 1985, the defendant visited his daughter who lives in this country, and he applied for naturalization.  The district court granted his petition based upon equitable principles.


4
The government moves for summary reversal based on the Supreme Court case of INS v. Pangilinan, 108 S. Ct. 2210 (1988).  In that case, the Supreme Court held that a person may be naturalized based upon statutory authority and not otherwise. 108 S. Ct. at 2216.  The Court held that the district court does not possess the equitable power to grant citizenship. 108 S. Ct. at 2216.  The government is correct that Pangilinan controls the decision in the present case.


5
Accordingly, the government's motion is granted.  The order of the district court is reversed under Rule 9(b)(6), Rules of the Sixth Circuit, and the case is remanded to the district court for recision of the order of naturalization.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation